Exhibit 10.1
Sterling Chemicals, Inc.
Fifth Amended and Restated Severance Pay Plan
Preliminary Statements

  A.   Sterling Chemicals, Inc., a Delaware corporation, currently maintains a
Fourth Amended and Restated Severance Pay Plan (as amended, the “Existing
Plan”).     B.   The Board of Directors of Sterling Chemicals, Inc. desires to
amend the Existing Plan in certain respects and to restate the Existing Plan as
so amended in its entirety.

          Now, Therefore, the Existing Plan is hereby amended and restated,
effective as of the Effective Date (as defined below), to read in its entirety
as follows:
Article I
Definitions and Interpretations
          Section 1.01. Definitions. Capitalized terms used in this Plan shall
have the following respective meanings, except as otherwise provided or as the
context shall otherwise require:
     “Applicable Multiplier” has the meaning specified in Section 2.02(a).
     “Base Salary” has the meaning specified in Section 2.02(a).
     “Benefit Plan” means any employee benefit plan (including any employee
benefit plan within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974), program, arrangement or practice maintained,
sponsored or provided by the Company or any Subsidiary, including those relating
to bonuses, incentive compensation, retirement benefits, stock options, stock
ownership or stock awards, healthcare and medical benefits, disability benefits,
death benefits, disability, life, accident and travel insurance, sick leave,
vacation pay or termination pay, as amended, or any successor to any of such
plans.
     “Benefit Service” means, with respect to any Participant, (i) the number of
years of service as of December 31, 2004 which is recognized by the Company for
such Participant for benefit calculation purposes under the Pension Plan plus
(ii) the number of years of service by such Participant with the Company during
the period commencing on January 1, 2005 and ending on such Participant’s
Termination Date; provided, however, that any fractional year of Benefit Service
shall be rounded up to the next full year of Benefit Service.
     “Board” means Sterling’s Board of Directors.

 



--------------------------------------------------------------------------------



 



     “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended. Reference in this Plan to COBRA shall be deemed to include any
amendments or successor provisions to COBRA and any regulations thereunder.
     “Code” means the Internal Revenue Code of 1986, as amended. Reference in
this Plan to any section of the Code shall be deemed to include any amendments
or successor provisions to such section and any regulations under such section.
     “Committee” means Sterling’s Employee Benefits Plans Committee.
     “Company” means Sterling and the Subsidiaries.
     “Defined Salary Grade Level” means the salary grade levels set from time to
time by the Committee for purposes of determining those Participants who have a
minimum Applicable Multiplier pursuant to Section 2.02; provided, however, that,
unless the Board or the Compensation Committee of the Board approves otherwise,
the Committee may only select salary grade levels that are comprised of
positions having duties and responsibilities substantially similar to (or
greater than) those held by employees who had salary grade levels of E6 or
higher or T6 or higher during 2009.
     “Disability” means, with respect to any Participant, a physical or mental
condition of such Participant that results in such Participant becoming eligible
for long term disability benefits under the Company’s long term disability
Benefit Plan.
     “Effective Date” means March 1, 2010.
     “Existing Plan” has the meaning specified in the Preliminary Statements of
this Plan.
     “Good Reason” means, with respect to any Participant, any of the following
actions or failures to act, but in each case only if it occurs while such
Participant is employed by the Company, and then only if it is not consented to
by such Participant in writing:

  (i)   a material reduction by the Company in such Participant’s annual base
salary in effect immediately prior to the effective date of such reduction;    
(ii)   the failure of the Company to continue such Participant’s eligibility for
participation in employee benefit plans, programs, arrangements and practices
providing benefits that are offered generally to its Non-Represented Employees;
provided, however, that the amendment, modification or discontinuance of any
such employee benefit plan, program, arrangement or practice by the Company
shall not constitute “Good Reason” hereunder if such amendment, modification or
discontinuance applies generally to Non-Represented Employees and does not
single out such Participant for disparate treatment; or

-2-



--------------------------------------------------------------------------------



 



  (iii)   any change of more than 75 miles (or, in the case of any Participant
for whom the Committee has approved a shorter distance, such shorter distance)
in the location of the principal place of employment of such Participant
immediately prior to the effective date of such change.

For purposes of this definition, any action or failure to act described in
clauses (i) through (iii) above shall cease to be a Good Reason with respect to
any Participant on the date which is 90 days after such Participant acquires
actual knowledge of such action or failure to act unless, prior to such date,
such Participant gives a Termination Notice pursuant to Section 2.05. For
purposes of this definition, none of the actions described in clauses
(i) through (iii) above shall constitute a Good Reason with respect to any
Participant if it is remedied by the Company within 30 days after receipt of
notice thereof given by such Participant.
          “Misconduct” means, with respect to any Participant:

  (i)   the commission by such Participant of acts of dishonesty or gross
misconduct which are demonstrably injurious to the Company (monetarily or
otherwise) in any material respect;     (ii)   the failure of such Participant
to observe and comply with the Company’s published policies relating to alcohol
and drugs, harassment or compliance with applicable laws;     (iii)   the
failure of such Participant to observe and comply with any other lawful
published policy of the Company, but, in the case of any such failure that is
capable of being remedied, only if such failure shall have continued unremedied
for more than 30 days after written notice thereof is given to such Participant
by the Company;     (iv)   the willful failure of such Participant to observe
and comply with all lawful and ethical directions and instructions of the Board,
any person to whom such Participant reports or any person who has greater
authority than such Participant with respect to the relevant directions or
instructions;     (v)   the refusal or willful failure of such Participant to
perform, in any material respect, his or her duties with the Company, but only
if such failure was not caused by disability or incapacity and shall have
continued unremedied for more than 30 days;     (vi)   the conviction of such
Participant for a felony offense; or     (vii)   any willful conduct on the part
of such Participant that prejudices, in any material respect, the reputation of
the Company in the fields of business in which it is engaged or with the
investment community or the public at large, but

-3-



--------------------------------------------------------------------------------



 



      only if such Participant knew, or should have known, that such conduct
could have such result.

If any Participant is a party to a written employment agreement with the
Company, then clause (iv) above shall not apply to any directions or
instructions that are contrary to or inconsistent with any of the positions,
functions, duties or reporting responsibilities of such Participant as set forth
in such written employment agreement or that violate any of such Participant’s
rights, privileges or immunities under such employment agreement. In case of any
dispute regarding whether or not any conduct by a Participant meets any of the
standards set forth in clauses (i) through (vii) above, the burden of proof
shall rest with the Company.
     “Non-Represented Employees” means all employees of the Company who are not
represented by a collective bargaining unit.
     “Participants” means all Non-Represented Employees who are based in the
United States; provided, however, that except as the Committee may otherwise
provide in writing, any individual who is not paid through the Company’s payroll
system, or who is classified by the Company for purposes of this Plan as an
independent contractor (or some other non-common law employee category), shall
not be a “Participant” under this Plan, notwithstanding such individual’s
subsequent or retroactive (i) payment through the Company’s payroll system or
(ii) classification or reclassification for tax or other purposes.
     “Pension Plan” means the Sterling Chemicals, Inc. Amended and Restated
Salaried Employees’ Pension Plan (effective as of January 1, 2006), as amended,
or any successor to such plan.
     “Plan” means this Fifth Amended and Restated Severance Pay Plan, as
amended, supplemented or modified from time to time in accordance with its
terms.
     “Severance Amount” has the meaning specified in Section 2.02(a)(i).
     “Sterling” means Sterling Chemicals, Inc., a Delaware corporation, and any
Successor.
     “Subsidiary” means any corporation, limited partnership, general
partnership, limited liability company or other form of entity a majority of any
class of voting stock or other voting rights of which is owned, directly or
indirectly, by Sterling.
     “Successor” means a successor to all or substantially all of the business,
operations or assets of the Company (whether direct or indirect, by purchase,
merger, consolidation or otherwise).
     “Termination Date” means, with respect to any Participant, the termination
date specified in the Termination Notice delivered by such Participant to the
Company in

-4-



--------------------------------------------------------------------------------



 



accordance with Section 2.05 or the actual date of termination of such
Participant’s employment by the Company for any reason other than Misconduct or
Disability.
     “Termination Notice” means, with respect to any Participant, a notice from
such Participant to the Company purporting to terminate such Participant’s
employment for Good Reason in accordance with Section 2.05.
          Section 1.02. Interpretation. In this Plan, unless a clear contrary
intention appears, (a) the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Plan as a whole and not to any particular
Article, Section or other subdivision, (b) reference to any Article or Section,
means such Article or Section hereof and (c) the words “including” (and with
correlative meaning “include”) means including, without limiting the generality
of any description preceding such term. The Article and Section headings herein
are for convenience only and shall not affect the construction hereof.
Article II
Eligibility and Benefits
          Section 2.01. Eligible Employees. This Plan is only for the benefit of
Participants, and no other employees or personnel shall be eligible to
participate in this Plan or to receive any rights or benefits hereunder.
          Section 2.02. Description of Benefits. (a) Subject to Section 2.03,
each Participant shall be entitled to receive the benefits described below if
either such Participant terminates or has terminated his or her employment for
Good Reason in accordance with Section 2.05 or the Company terminates or has
terminated such Participant’s employment for any reason other than a termination
for Misconduct or Disability:
     (i) the Company shall pay to such Participant, on the 45th day following
such Participant’s Termination Date, a lump sum cash payment (the “Severance
Amount”) in an amount equal to such Participant’s Base Salary times such
Participant’s Applicable Multiplier; provided, however, that (A) the right of
such Participant to receive such Severance Amount, and the obligation of the
Company to pay such Severance Amount, is expressly conditioned upon such
Participant having executed and delivered to the Company the release referred to
in Section 4.05 and any revocation period for such release having expired prior
to the applicable payment date and (B) if the applicable payment date is not a
business day, the Severance Amount (if required to be made hereunder) shall be
paid on the next succeeding business day; and
     (ii) for a period of six months following such Participant’s Termination
Date, the COBRA premium required to be paid by such Participant for coverage
under the Company’s medical and dental insurance plans shall not exceed the
regular premiums required to be paid by active employees for similar coverage
under such plans; provided, however, that the benefits provided under this
clause (ii) (A) shall only be available to such Participant if such Participant
(or his or her qualified beneficiaries) makes a timely

-5-



--------------------------------------------------------------------------------



 



COBRA election on or after such Participant’s Termination Date to continue
coverage under such medical and dental insurance plans and timely pays the
regular employee premium required by such plans and (B) shall not be available
to any Participant that elects coverage under the Company’s retiree medical plan
on or after such Participant’s Termination Date.
Notwithstanding anything to the contrary contained in this Plan, to the extent
required by Section 409A of the Code, (x) the reimbursement of any expenses
under this Section will be made on or before the last day of the calendar year
immediately following the calendar year in which the expense is incurred, (y)
the amount of medical claims eligible for reimbursement or to be provided as an
in-kind benefit under this Plan during a calendar year may not affect the
medical claims eligible for reimbursement or to be provided as an in-kind
benefit in any other calendar year and (z) the right to reimbursement or in-kind
benefits under this Plan shall not be subject to liquidation or exchange for
another benefit. For purposes of this Plan, “Base Salary” means, with respect to
any Participant, such Participant’s annual base salary immediately prior to the
earlier of (A) the date on which an event occurs that results in such
Participant terminating his or her employment for Good Reason and (B) the actual
date of such Participant’s termination by the Company for any reason other than
Misconduct or Disability, and “Applicable Multiplier” means, with respect to any
Participant, such Participant’s years of Benefit Service as of the earlier of
(x) the date on which an event occurs that results in such Participant
terminating his or her employment for Good Reason and (y) the actual date of
such Participant’s termination by the Company for any reason other than
Misconduct or Disability times a fraction having a numerator of two and a
denominator of 52; provided, however, that (A) no Participant’s Applicable
Multiplier shall exceed 0.5 and (B) each Participant having a salary grade
classification at or above the Defined Salary Grade Level shall have an
Applicable Multiplier of 0.5.
          (b) Notwithstanding anything to the contrary contained in this Plan,
the benefits made available under this Plan to Participants expressly exclude
outplacement services and financial counseling.
          (c) Participation in this Plan is voluntary. The Company may require
that each eligible employee execute a participation agreement as a condition to
becoming a Participant hereunder. By agreeing to participate in this Plan, or by
accepting any benefits under this Plan, a Participant unconditionally agrees for
all purposes under this Plan to be bound by all of the terms and conditions of
this Plan, including the provisions of Article III hereof.
          Section 2.03. Additional Provisions Relating to Benefits under
Sections 2.02. (a) Notwithstanding anything to the contrary contained in this
Plan, the Company’s obligation to continue the benefits described in
Section 2.02(a)(ii) for any Participant shall cease if and when such Participant
ceases to be eligible to continue group health plan coverage under COBRA.
          (b) Notwithstanding anything to the contrary contained in this Plan,
the amount of the Severance Amount payable to any Participant under this Plan
shall be reduced, dollar for dollar, by the aggregate amount of all separation,
severance or termination payments paid or payable to such Participant under
(i) any Benefit Plan (other than this Plan and the Pension Plan), including the
Company’s Fifth Amended and Restated Key Employee Protection Plan, as

-6-



--------------------------------------------------------------------------------



 



amended (as the same may hereafter be amended or modified in accordance with its
terms or any successor to such plan), (ii) any agreement between such
Participant and the Company or (iii) any applicable law, statute, rule,
regulation, order or decree (or other pronouncement having the effect of law) of
any nation or governmental authority, including the Worker Adjustment and
Retraining Notification Act.
          Section 2.04. Cost of Plan; Plan Unfunded; Participant’s Rights
Unsecured. The entire cost of this Plan shall be borne by the Company, and no
contributions shall be required of the Participants. The Company shall not be
required to establish any special or separate fund or make any other segregation
of funds or assets to assure the payment of any benefit hereunder. The right of
any Participant to receive the benefits provided for herein shall be an
unsecured claim against the general assets of the Company.
          Section 2.05. Termination Notices from Participants. For purposes of
this Plan, in order for any Participant to terminate his or her employment for
Good Reason, such Participant must give a written notice of termination to the
Company, which notice shall be in writing and signed by such Participant, shall
be dated the date it is given to the Company, shall specify the termination
date, shall state that the termination is for a Good Reason and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
such Good Reason.
          Section 2.06. Compliance With Section 409A of the Code. This Plan is
intended to comply with Section 409A of the Code and any ambiguous provisions
shall be construed in a manner that is compliant with or exempt from the
application of Section 409A of the Code. If a provision of this Plan would
result in the imposition of earlier or additional taxes under Section 409A of
the Code, such provision shall be reformed to avoid the imposition of such
taxes. Notwithstanding anything to the contrary contained in this Plan, no
Participant shall have any right to determine a date of payment of any amount
under this Plan. For purposes of Section 409A of the Code, each payment or
amount due under this Plan shall be considered a separate payment. For purposes
of this Plan, “Termination of Employment” shall mean Participant’s “separation
from service” as defined in Section 1.409A-1(h) of the Final Treasury
Regulations promulgated under Section 409A of the Code, including the default
presumptions thereof. If (a) a Participant is a “specified employee” (as such
term is defined in Section 409A of the Code) and (b) any payment due under this
Plan is subject to Section 409A of the Code and is required to be delayed under
Section 409A of the Code, that payment shall be paid on the earliest date that
complies with the requirements of Section 409A of the Code. For purposes of
determining the identity of specified employees, the Board may establish
procedures as it deems appropriate in accordance with Section 409A of the Code.
Article III
Claims Procedure and Dispute Resolution
          Section 3.01. Claims for Benefits. Any claim relating to benefits
under this Plan shall be submitted in writing to the Committee. Within 90 days
after a claim has been submitted, the Committee will mail or deliver a written
notice to the claimant indicating either (a) that such claim has either been
granted or denied or (b) that the Committee needs additional time or

-7-



--------------------------------------------------------------------------------



 



information to make a determination whether such claim should be granted or
denied. If the Committee determines that such claimant is not entitled to
receive all or part of the benefits claimed, such notice shall include (i) the
Committee’s determination and the reasons therefor, with appropriate references
to pertinent Plan provisions, and (ii) the procedures for appeal and review of
its determination and an explanation of how a claimant may perfect his or her
claim. If the Committee indicates in such notice that it needs additional time
or information in order to make a determination, such notice shall include an
explanation of why such additional time or information is necessary and an
estimated date for a determination by the Committee, which shall, in any event,
be on or before the 180th day after the date the claim was originally submitted.
If the claimant does not receive such notice within such 90-day period (or does
not receive a notice of the Committee’s decision within 180 days after the claim
was originally submitted if a notice was received by such claimant within such
90-day period indicating that the Committee needed additional time or
information), the claimant’s claim shall be deemed denied.
          Section 3.02. Administrative Appeal and Review. (a) If a claim for
benefits is denied or deemed denied, the Participant (or the Participant’s
representative) has the right to appeal that denial by filing a written claim
with the Committee. Within 60 days after receipt of an appeal, the Committee
will evaluate the claim and provide a written statement to the Participant. If
the appeal is denied, the statement will include the reason for the denial, a
specific reference to the pertinent provisions of the Plan upon which the denial
is based, additional information needed, if any, and an explanation of the
review procedures for a denied appeal set forth in paragraph (b) below).
          (b) An applicant for benefits whose appeal has been denied, in whole
or in part, or the duly authorized representative of such claimant, may, within
60 days after receipt of written notice of such denial, request to appear before
the Committee to review such denied appeal and submit to the Committee in
writing such additional information as the claimant desires. A claimant who
submits a claim for review shall have a reasonable opportunity to submit issues
and comments in writing and to review pertinent documents. The Committee will
(i) allow such claimant to make such appearance before the Committee within
60 days after receipt by the Committee of such request and (ii) render its final
decision and notify the claimant in writing of such decision and, if the claim
was denied, the reasons for the denial and a specific reference to the pertinent
provisions of the Plan upon which the denial is based, within 60 days after the
claimant’s appearance before the Committee; provided, however, that the
Committee may extend such 60-day period for up to an additional 60 days if the
Committee determines that additional time is needed to evaluate the
Participant’s claim. If the claimant does not receive notice of such decision
within such 60-day period (or, if applicable, such extended period), the claim
for review shall be deemed denied.
          Section 3.03. Negotiation. Subject to Section 3.05, in case a dispute
or controversy shall arise between any Participant (or any person claiming by,
through or under any Participant) and the Company (including the Committee)
relating to or arising out of this Plan or a benefit claim for which a final
administrative appeal has been denied (or deemed denied) pursuant to
Section 3.02, either disputant may give written notice to the other disputant
(“Dispute Notice”) that it wishes to resolve such dispute or controversy by
negotiations, in which event the disputants shall attempt in good faith to
negotiate a resolution of such dispute or controversy. If

-8-



--------------------------------------------------------------------------------



 



the dispute or controversy is not so resolved within 30 days after the effective
date of the Dispute Notice, subject to Section 3.05, either disputant may
initiate arbitration of the matter as provided in Section 3.04. All negotiations
pursuant to this Section 3.03 shall be held at the Company’s principal offices
in Houston, Texas (or such other place as the disputants shall mutually agree)
and shall be treated as compromise and settlement negotiations for the purposes
of the federal and state rules of evidence and procedure.
          Section 3.04. Arbitration. Subject to Section 3.05, any dispute or
controversy (a) which arises out of or relates to this Plan or a benefit claim
for which a final administrative appeal has been denied (or deemed denied)
pursuant to Section 3.02 and (b) which has not been resolved by negotiations in
accordance with Section 3.03 within 30 days of the effective date of the Dispute
Notice shall, upon the request of either disputant, be finally settled by
arbitration conducted expeditiously in accordance with the labor arbitration
rules of the American Arbitration Association. The arbitrator shall not be
empowered to award damages in excess of compensatory damages and each disputant
shall be deemed to have irrevocably waived any damages in excess of compensatory
damages. The arbitrator’s decision shall be final and legally binding on the
disputants and their successors and assigns. The fees and expenses of the
arbitrator shall be borne solely by the prevailing disputant or, in the event
there is no clear prevailing disputant, as the arbitrator deems appropriate. All
arbitration conferences and hearings shall be held in Houston, Texas.
          Section 3.05. Exclusivity, etc. The Committee shall have complete
authority to review all denied claims for benefits under this Plan. In
exercising its responsibilities, the Committee shall have discretionary
authority (a) to determine whether and to what extent covered persons are
eligible for benefits and (b) to construe disputed Plan terms. The dispute
resolution procedures set forth in Sections 3.03 and 3.04 shall not apply to any
matter which, by the express provisions of this Plan, is to be finally and
conclusively determined by the Committee unless and until the Committee issues
its decision in accordance with Sections 3.01 and 3.02. Any such determination
by the Committee shall be final and conclusive and may not be overturned unless
such determination is found to be arbitrary and capricious or an abuse of
discretion. No legal action may be brought with respect to this Plan except for
the purpose of specifically enforcing the provisions of this Article III or for
the purpose of enforcing any arbitration award made pursuant to Section 3.04.
Article IV
Miscellaneous Provisions
          Section 4.01. Cumulative Benefits. Except as provided in
Section 2.03(b), the rights and benefits provided to any Participant under this
Plan are cumulative of, and are in addition to, all of the other rights and
benefits provided to such Participant under any Benefit Plan or any agreement
between such Participant and the Company.
          Section 4.02. No Mitigation or Offset. No Participant shall be
required to mitigate the amount of any payment provided for in this Plan by
seeking or accepting other employment following a termination of his or her
employment with the Company or otherwise. Except as

-9-



--------------------------------------------------------------------------------



 



otherwise provided in Section 2.03(a), the amount of any payment provided for in
this Plan shall not be reduced by any compensation or benefit earned by a
Participant as the result of employment by another employer or by retirement
benefits.
          Section 4.03. Amendment and Termination. The Board or the Compensation
Committee of the Board shall be entitled to amend or terminate this Plan at any
time and for any reason; provided, however, that no amendment or termination of
this Plan shall affect the rights or benefits of any Participant or the
obligations of the Company accrued under this Plan as of the effective date of
such termination or amendment.
          Section 4.04. Administration. (a) The Committee is, as respects the
rights and obligations of all parties with an interest in this Plan, given the
powers, rights and duties specifically stated elsewhere in this Plan and, in
addition, is given full power and final discretionary authority to:
     (i) make determinations with respect to the administration of this Plan,
construe and interpret its provisions, take all other actions deemed necessary
or advisable for the proper administration of this Plan and determine all
questions arising under this Plan, including the power to determine the rights
or eligibility of Participants and any other persons, and the amounts of their
benefits under this Plan, and to remedy ambiguities, inconsistencies or
omissions;
     (ii) adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of this Plan;
     (iii) enforce this Plan in accordance with its terms and in accordance with
any rules of procedure and regulations adopted by the Committee pursuant to
clause (ii) above; and
     (iv) employ agents, attorneys, accountants or other persons (who also may
be employed by the Company), and allocate, delegate or reallocate to them such
powers, rights and duties as the Committee may consider necessary or advisable
to properly carry out the administration of this Plan; provided, however, that
such allocation or delegation and the acceptance thereof by such agents,
attorneys, accountants or other persons are in writing.
          (b) Subject to applicable law, any determination, construction or
interpretation of the provisions of this Plan, and any decision on any matter
within the discretion of the Committee, that is made by the Committee in good
faith shall be binding on all persons. In case of any claim that the Committee
(or any member thereof) did not act in good faith, the burden of proof shall
rest with the person or entity claiming the absence of good faith.
          (c) The members of the Committee shall receive no additional
compensation for their services relating to this Plan. Any expenses properly
incurred by the Committee incident to this Plan, including the cost of any bond
required by applicable law, shall be paid by the Company.

-10-



--------------------------------------------------------------------------------



 



          (d) The Company shall indemnify and hold harmless each member of the
Committee against any and all expenses and liabilities arising out of his or her
administrative functions or fiduciary responsibilities, including any expenses
and liabilities that are caused by or result from an act or omission of such
member acting in good faith in the performance of such functions or
responsibilities. Expenses against which such member shall be indemnified
hereunder shall include, without limitation, the amounts of any settlement or
judgment, costs, counsel fees and related charges reasonably incurred in
connection with a claim asserted or a proceeding brought or settlement thereof.
          Section 4.05. Release of Claims. As a condition to receipt of the
benefits under this Plan, a Participant will be required to sign an agreement,
to be prepared by the Company, in which he or she unconditionally and
irrevocably releases the Company and its successors, assigns, divisions,
subsidiaries, representatives, agents, officers, directors, stockholders and
employees from any claims, demands and causes of action relating to or arising
out of the termination of his or her employment with the Company, including any
statutory claims under the Age Discrimination in Employment Act of 1967, as
amended, the Older Worker Benefit Protection Act, as amended, the Americans with
Disabilities Act of 1990, as amended, Title VII of the Civil Rights Acts of
1964, as amended, the Civil Rights Act of 1991, as amended, and any other
federal, state, or local law, statute or ordinance affecting such Participant’s
employment with or separation from the Company, but excluding, however, any
claims, demands and causes of action pertaining to (a) any benefits that are to
be provided after the date of such agreement pursuant to the terms of this Plan,
(b) such Participant’s rights, if any, under the Company’s Fifth Amended and
Restated Key Employee Protection Plan, as amended (as the same may hereafter be
amended or modified in accordance with its terms or any successor to such plan),
or (c) such Participant’s rights, if any, under any employment agreement between
such Participant and the Company.
          Section 4.06. Assignability. The Company shall have the right to
assign this Plan and to delegate its duties and obligations hereunder; provided,
however, that no such assignment shall relieve or discharge the Company of or
from any of its obligations under this Plan. Unless otherwise approved by the
Committee, no Participant shall transfer or assign any of his or her rights
under this Plan except by will or the laws of descent and distribution. Except
as otherwise provided by law, no benefit, right or interest of any Participant
under this Plan shall be subject to pledge, encumbrance, charge, seizure,
attachment or legal, equitable or other process, or be liable for, or subject
to, debts, liabilities or other obligations.
          Section 4.07. Consolidations, Mergers, Etc. Sterling will require any
person, firm or entity which becomes its Successor to expressly assume and agree
to perform this Plan in writing, in the same manner and to the same extent that
Sterling would be required to perform hereunder if no such succession had taken
place.
          Section 4.08. Benefit and Burden. This Plan shall be binding upon and
inure to the benefit of the Company and its successors and assigns. This Plan
and all rights of each Participant shall inure to the benefit of and be
enforceable by such Participant and his or her personal or legal
representatives, executors, administrators, heirs and permitted assigns. If any
Participant should die while any amounts are due and payable to such Participant
hereunder, all

-11-



--------------------------------------------------------------------------------



 



such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Plan to such Participant’s devisees, legatees or other
designees or, if there be no such devisees, legatees or other designees, to such
Participant’s estate.
          Section 4.09. Notices. All notices and other communications provided
for in this Plan shall be in writing and shall be sent, delivered or mailed,
addressed (a) if to the Company, at Sterling’s principal office address or such
other address as Sterling may have designated by written notice to all
Participants for purposes hereof, directed to the attention of the General
Counsel, and (b) if to any Participant, at his or her residence address on the
records of the Company or to such other address as he or she may have designated
to the Company in writing for purposes hereof. Each such notice or other
communication shall be deemed to have been duly given or mailed by United States
registered mail, return receipt requested, postage prepaid, except that any
change of notice address shall be effective only upon receipt.
          Section 4.10. Withholdings. The Company shall have the right to deduct
from any payment hereunder all taxes (federal, state or other) and other
payments which it is required to withhold therefrom.
          Section 4.11. No Employment Rights Conferred. Nothing contained in
this Plan shall (i) confer upon any Participant any right with respect to
continuation of employment with the Company or (ii) subject to the rights and
benefits of any Participant hereunder, interfere in any way with the right of
the Company to terminate such Participant’s employment at any time.
          Section 4.12. Governing Law. This Plan shall be governed in accordance
with the laws of the State of Texas (without giving effect to conflicts of laws
principles thereof) and applicable federal law.
          In Witness Whereof, and as conclusive evidence of the adoption of this
Plan by the Board, Sterling has caused this Plan to be duly executed in its name
and behalf by its proper officer thereunto duly authorized as of November 6,
2010.

            Sterling Chemicals, Inc.
      By:   /s/ John V. Genova         Printed Name:   John V. Genova       
Title:   President and Chief Executive Officer    

-12-